Judgment unanimously affirmed. Memorandum: None of defendant’s contentions requires reversal. The trial court did not abuse its discretion in denying defendant’s motion for a trial separate from his codefendant (see, People v Bornholdt, 33 NY2d 75, 87). The testimony of the accomplice was corroborated by the witnesses who testified to statements made by defendant connecting him with the crime. We agree for the reasons stated in the memorandum decision of the trial court that defendant was not deprived of his constitutional right to a speedy trial. The court properly authorized the resubmission of the case to a second Grand Jury (see, People v Washington, 125 AD2d 967, lv denied 69 NY2d 887). The court’s instructions on the burden of proof and on the presumption of innocence were correct. Additionally, we find that the sentence of 25 years to life was not harsh and excessive. We have reviewed the contentions made by defendant in his pro se supplemental brief and we find them to be without merit. (Appeal from judgment of Onondaga County Court, Gorman, J. — murder, second degree, and other charges.) Present — Callahan, J. P., Denman, Boomer, Balio and Lawton, JJ.